 CHILDERS PRODUCTS CO. 345 Childers Products Company and Teamsters Union cal 115 a/w International Brotherhood of sters, Chauffeurs, Warehousemen and Helpers of America, Petitioner. Case RC-12735 September 21, 1978 DECISION AND CERTIFICATION OF REPRESENTATIVE BY CHAIRMAN MEMBERS PI".NELLO AND MCRPHY Pursuant to authority granted 
it by the National Labor Relations Board under Section 3(b) of the tional Labor Relations Act, as amended. a member panel has considered determinative lenges in election held on August 8, 1977,1 and the Hearing Officer's report recommending disposition of same. The Board has reviewed the record in light of the exceptions and briefs and hereby adopts the Hearing Officer's findings2 and recommendations. 1 The elet:tHm was conducted pursuant to a Sttpulataon for CertificatiOn Upon Consent ElectHm. The tally was eight for, and six against. the tiOner: there were three challenged ballots. 1 The Employer has excepted to certam credthility resoluttons of the Hear-238 NLRB No. 37 CERTIFICATION OF REPRESENTATIVE It is hereby certified that a majority of the valid ballots have been cast for Teamsters Union Local 115 a/w International Brotherhood of Teamsters, feurs. Warehousemen and Helpers of America and that, pursuant to Section 9(a) of the National Labor Relations Act, as amended. the foregoing labor ganization is the exclusive representative of all the employees in the following appropriate unit for the purposes of collective bargaining in respect to rates of pay. wages, hours of employment, or other terms and conditions of employment: All production and maintenance employees cluding shippers. receivers. and chemical mixers, excluding all office clerical, guards and sors as defined in the Act. mg Officer. It IS the established pohcy of the Board not to overrule a Heanng Officer's credibihty resolutions unless the clear preponderance of all of the relevant evidence convinces us that the resolutions are incorrect. The Cola Botrling Company of Memphis, 132 NLRB 481, 483 (1961); Stretclr-Tex Co., 118 NLRB 1359, 1361 (1957). We find no suffimnt basis for diSturbing the credibility resolutions in this case. The Employer umtends that the Hearing Officer arbitrarily deferred to the posttion of the Unwn while ignoring credible evtdence presented on the Employer's behalf. After careful consideration of the record and the Heanng Officer's report we find the Employer's contentiOns without ment and that the Hearing Officer accorded the Employer a full and fair heanng 